FILED
                            NOT FOR PUBLICATION
                                                                               MAR 9 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JORGE GONZALEZ CHAVEZ, AKA                       No.   19-70798
Jorge Luis Ganzalezchavez,
                                                 Agency No. A204-229-169
              Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 5, 2021**
                               Pasadena, California

Before: KLEINFELD, CALLAHAN, and HIGGINSON,*** Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
      Jorge Gonzalez Chavez claims the Board of Immigration Appeals erred by

finding he was competent to participate in his removal proceedings due to his

mental illness and prescription treatments. We review for abuse of discretion

whether the Board clearly departed from its own standards. Salgado v. Sessions,

889 F.3d 982, 987 (9th Cir. 2018). The Board exercised discretion appropriately

when it held Chavez had a rational and factual understanding of the nature and

object of his removal proceedings, could consult with his attorney, and had a

reasonable opportunity to present evidence. See Matter of M-A-M-, 25 I. & N.

Dec. 474, 474 (B.I.A. 2011).



      Gonzalez Chavez further argues that the Board erred in denying his claims

for asylum and withholding of removal. The Board’s factual findings are reviewed

for substantial evidence, but legal questions are reviewed de novo. Singh v.

Whitaker, 914 F.3d 654, 658 (9th Cir. 2019) (quoting Hosseini v. Gonzales, 471

F.3d 953, 957 (9th Cir. 2006)). Under the substantial evidence standard, we affirm

the Board’s decision unless compelled to conclude to the contrary. Id. Substantial

evidence supports the Board’s conclusion that petitioner’s generalized speculations

do not qualify as a reasonable fear of persecution on account of a statutorily

protected ground. See Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003).


                                          2
Because generalized fear does not establish a nexus to a protected ground, both the

asylum and withholding of removal claims necessarily fail. See, e.g.,

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010).



      Gonzalez Chavez also argues that the Board erred in denying relief under the

Convention Against Torture (CAT). To qualify for CAT relief, the petitioner bears

the burden of establishing that he will more likely than not be tortured with the

consent or acquiescence of a public official if removed to his native country.

Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020). Past torture is a

relevant factor in determining whether a petitioner will be tortured in the future. 8

C.F.R. § 1208.16(c)(3). Petitioner does not claim past torture, and substantial

evidence supports the Board’s conclusion that his hypothetical chain of future

events failed to show he would probably be tortured by or with the consent of the

Mexican government if returned to Mexico.



      Because the Board affirmed the Immigration Judge on the merits, it did not

need to address whether petitioner’s asylum application was timely. See I.N.S. v.

Bagamasbad, 429 U.S. 24, 25–26 (1976).




                                          3
The petition for review is DENIED.




                                4